DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a pressure sensor and a pressure detection system, classified in B81B 3/0037.
II. Claims 19-21, drawn to a method, classified in G01L 9/0054.

Inventions I and II are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case the pressure sensor of Claims 1 and 12 can be implemented in a materially different method wherein the pressure exerted on the pressure sensor is by rigid body instead of solid body.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and
The inventions acquire different classification subgroups.
The invention require different search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Claim(s) 1 and 19
Species I, as shown in FIGS. 1 and 3.
Species II, as shown in FIG. 5.
Species III, as shown in FIG. 6.
Species IV, as shown in FIG. 7.
Species V, as shown in FIG. 8. 

The species are independent or distinct because the MEMS device 10 may also include a temperature sensor 27, for example, fixed with respect to the fixed structure 20 and is adapted to detect the temperature of the main cavity 8. In particular, the temperature sensor 27 generates a temperature signal, which is of an electrical type and is indicative of the temperature of the main cavity 8; the sensor may include first and second stiffening regions 32, 34, which are made, for example, of a metal (e.g., copper, which has a Young’s modulus value of approximately 110 GPa) or by a ceramic material; a first and a second additional region 40,44 are 20 present, which are made, for example, of the same material as that of the first and the second peripheral regions 2, 4. The first additional region 40 is interposed between the intermediate region 6 and the first peripheral region 2 and has, in top plan view, the same shape as the underlying first peripheral region 2, but has an additional cavity portion 42 of the main 25 cavity 8 so as to leave a portion of the intermediate surface S3 exposed; the second additional region, here designated by 15 144, may be arranged so as to occupy a bottom portion of the main cavity 8, so as to leave a top portion 146 of the main cavity 8 free, as well as to close the additional cavity portion 42 at the top. In this case, the second additional region 144 has a through hole 145, which sets the additional cavity portion 42 in communication 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The inventions require different search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Yasser Abdelaziez, PhD

/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898